       IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE DISTRICT OF KANSAS

In re: Mobile Addiction, LLC,
                                                        Case No. 19-11449
   Debtor.
_______________________________________________________________
          United States Trustee’s Motion to Dismiss
_______________________________________________________________

    Under 11 U.S.C. § 1112(b), the United States Trustee moves the

Court to dismiss this case for cause. The Court faces only one issue:

        Cause exists if there is an unexcused failure to
        satisfy timely any filing or reporting requirement
        under the Bankruptcy Code; or if there is
        substantial loss to or diminution of the estate and no
        reasonable likelihood of rehabilitation. Here, debtor
        Mobile Addiction has not filed any operating reports
        and has made no progress toward a sale or other
        resolution. Does cause for dismissal exist?

    The answer is yes. Mobile Addiction is effectively no longer a

debtor-in-possession because it handed over the business to a

subsidiary of its sole secured creditor. This arrangement appears to

have made it impossible for the debtor to meet its reporting

obligations. And the swift resolution promised at the outset of the

case appears distant now, more than five months since the filing of

the petition. Cause exists, and dismissal is the only sensible remedy.



                                     1
          Case 19-11449   Doc# 133   Filed 01/15/20   Page 1 of 11
                             Background

    Before bankruptcy, Mobile Addiction operated a business selling

cellphones, accessories, and prepaid cellphone services. To fuel the

business’s rapid expansion, Mobile Addiction entered into an

unwritten agreement through which VIP Wireless, Inc., provided the

debtor with phones and accessories on credit, with 90-day repayment

terms. This enabled Mobile Addiction to expand to more than 100

retail locations across several states.

    In November 2018, VIP Wireless demanded an accelerated

payment schedule for the goods it provided on credit, and Mobile

Addiction alleges that its attempts to accommodate this accelerated

schedule made it difficult to sustain the business’s cash flow. In

February 2019, Mobile Addiction entered into a forbearance

agreement that granted VIP Wireless a security interest in all of the

debtor’s assets and committed Mobile Addiction to debt payments of

$57,500 per week. Mobile Addiction, however, still struggled to

operate under the forbearance agreement. By June, it had ceded its

day-to-day operations to VIP Management, LLC—a wholly-owned




                                      2
           Case 19-11449   Doc# 133   Filed 01/15/20   Page 2 of 11
subsidiary of the secured creditor, VIP Wireless—under an oral

agreement.

       Mobile Addiction—through its owner and sole member, Charles

Thomas—filed its chapter 11 petition on July 30, 2019.1 At the time,

VIP Management still had total control over the debtor’s operations.

A little over a month later, on September 4, Mobile Addiction filed a

motion under 11 U.S.C. § 363(b)(1) to approve a management contract

with VIP Management, which the Court approved on September 27.2

Among other things, the contract:

              gave VIP Management ultimate control over the operations
               of Mobile Addiction’s 115 retail stores, including all matters
               pertaining to the employment of Mobile Addiction’s staff;3
              designated Bill Long, Mobile Addiction’s director of
               operations, as the direct manager of the retail staff and as
               the debtor’s liaison to VIP Management;4
              entitled VIP Management to a monthly fee of 3% of the
               debtor’s gross monthly revenue “as determined by the
               monthly reports filed in the Bankruptcy Case”;5 and




1   Doc. #1.
2   Doc. ##69, 98.
3   See Doc. #71 ¶¶ 1, 2.1, 3.1.
4   Id. ¶ 3.2.
5   Id. ¶ 4.2.



                                              3
                 Case 19-11449     Doc# 133   Filed 01/15/20   Page 3 of 11
            committed VIP Management to providing Mobile Addiction
             with all the information reasonably required for the debtor to
             file its monthly operating reports in this bankruptcy.6

       On September 6, Mr. Thomas, the owner, appeared on Mobile

Addiction’s behalf at the § 341 meeting of creditors. He testified that

the debtor’s goal was to sell the company within 60 days. Mr. Thomas

also stated that Mr. Long and Lisa Quick, the company’s in-house

accountant, would prepare the monthly operating reports that come

due during the case.

       Mobile Addiction has needed two extensions of the initial cash

collateral order.7 In addition to its chapter 11 counsel, it has engaged

the law firm Adrian & Pankratz for negotiations of its real-estate

leases.8 Of the 115 retail stores that were turned over to VIP

Management, Mobile Addiction has rejected the leases to 39.9 It has

obtained one extension of the exclusivity period for filing a chapter 11

plan and disclosure statement,10 and it has filed a motion seeking


6   Id. ¶ 5.6.
7   Doc. ##96, 132.
8   See Doc. ##17, 74.
9   Doc. ##91, 102.
10   Doc. #120.



                                            4
                 Case 19-11449   Doc# 133   Filed 01/15/20   Page 4 of 11
another extension.11 Otherwise, the case appears to have made little

substantive progress.

       The Court held a status conference in this case on October 24.

There, Mobile Addiction’s counsel acknowledged that the debtor had

not filed any monthly operating reports but requested additional

time, to November 7, to catch up. Mobile Addiction’s counsel also said

that the debtor would file a sale motion by the end of the year. As of

the date of this motion, however, the debtor still has not filed any

operating reports or anything demonstrating progress toward a sale

or a reorganization.

                                   Argument

       The Bankruptcy Code requires a court, upon a finding of cause, to

convert a chapter 11 case to chapter 7 or to dismiss the case.12 The

Code lists several grounds for cause, but the list is not exhaustive.13 A

court may consider other grounds as they arise and may use its




11   Doc. #128.
12   11 U.S.C. § 1112(b)(1).
13   Id. § 1112(b)(4).



                                          5
               Case 19-11449   Doc# 133   Filed 01/15/20   Page 5 of 11
equitable powers to reach an appropriate result.14 Among the items

specifically defined to substantiate cause are:

            unexcused failure to satisfy timely any filing or
             reporting requirement established by Title 11 or by any
             rule applicable to a case under chapter 11;15
            substantial or continuing loss to or diminution of the
             estate and the absence of a reasonable likelihood of
             rehabilitation.16

       Both conditions are present here; therefore, cause exists under

§ 1112(b). Conversion would serve little purpose and would be

administratively burdensome given the posture of the case, so

dismissal is the most suitable remedy.

A. Mobile Addiction has failed to file a single operating
   report during this case.

       Under § 1112(b)(4)(F), an unexcused failure to report or file

required information constitutes cause for dismissal or conversion.

Section 704(a)(8)—made applicable in chapter 11 by §§ 1106(a)(1) and

1107(a), and by Bankruptcy Rule 2015(a)(3)—requires a debtor-in-




14In re Neighbors, No. 11-21003, 2015 Bankr. LEXIS 4308, at *21 (Bankr.
D. Kan. Dec. 21, 2015).
15   11 U.S.C. § 1112(b)(4)(F).
16   Id. § 1112(b)(4)(A).



                                             6
               Case 19-11449      Doc# 133   Filed 01/15/20   Page 6 of 11
possession to file periodic financial reports. Failure to file these

reports impairs the ability of the Court, creditors, and other

interested parties to monitor the debtor’s operations. Nor can the

United States Trustee fulfill its statutory duty to supervise the

administration of the chapter 11 case.17 Without the reports, it is

impossible to determine whether the debtor has—among other

things—remained current on post-petition obligations, including

taxes and payroll; made improper payments to professionals; or paid

the correct quarterly fee payable under 28 U.S.C. § 1930(a)(6).

       Mobile Addiction has been in bankruptcy for more than five

months but has filed zero monthly operating reports. It is severely

delinquent in submitting the reports for July through November

2019, and the December report will come due on January 21. To put it

another way, Mobile Addiction has conducted business—or, more

accurately, allowed its primary creditor to conduct the business—in

total opacity while enjoying the protections of bankruptcy. This state

of affairs is anathema to the bankruptcy system, which runs on



17   28 U.S.C. § 586(a)(3).



                                          7
               Case 19-11449   Doc# 133   Filed 01/15/20   Page 7 of 11
transparency. It pre-empts the Court, creditors, and the United

States Trustee from accurately and promptly gauging the debtor’s

financial situation, the sustainability of the business, the debtor’s

ability to stay within budget, and whether the debtor has complied

with the panoply of requirements in the Code and the Rules. Even if

Mobile Addiction has not deliberately concealed information, it still

has a responsibility to file complete and accurate reports; it has failed

entirely because it has filed no reports whatsoever. Accordingly, cause

for dismissal or conversion exists under § 1112(b)(4)(F).

B. The precious little information that the debtor has
   provided to the Court depicts an estate in decline, with
   little hope of rehabilitation.

    Under § 1112(b)(4)(A), a court must convert or dismiss a case

when there is continuing loss to or diminution of the estate and an

absence of a reasonable likelihood of rehabilitation. The two

components that courts test are (1) whether, after the commencement

of the case, the debtor continues to experience a negative cash flow or

declining asset values; and (2) whether there is any reasonable

likelihood that the debtor or some other party will be able to stem the




                                      8
           Case 19-11449   Doc# 133   Filed 01/15/20   Page 8 of 11
debtor’s losses and place the enterprise back on a solid financial

footing within a reasonable amount of time.18

     Here, Mobile Addiction has shed about a third of its retail leases

but has accomplished nothing else of substance. No sale materialized

in the time that the debtor promised. Multiple extensions have been

required to continue the status quo of operations. And yet any

evaluation of those operations is hindered by the debtor’s failure to

file a single operating report—which, in turn, calls into serious

question the efficacy of a management agreement that specifically

provided a mechanism for compliant reporting. These circumstances

certainly do not reflect an efficient enterprise making tangible

progress toward rehabilitation. The only information made available

to the Court in this case depicts a debtor in decline and disarray.

Under § 1112(b)(4)(A), then, cause exists for dismissal or conversion.

C. Dismissal is the most appropriate remedy.

     Because cause exists, this Court must convert or dismiss the

case. The choice hinges on the best interests of creditors and the


18In re Western States, Inc., No. 17-20041, 2018 Bankr. LEXIS 247, at *13
(Bankr. D. Wyo. Jan. 30, 2018) (citations omitted).



                                        9
            Case 19-11449    Doc# 133   Filed 01/15/20   Page 9 of 11
estate. Although the Code does not define it, the standard “implies a

balancing test to be applied through case-by-case analysis.”19

     Dismissal is the most compelling option here. Conversion would

saddle a chapter 7 trustee with the Herculean task of taking over a

large retail enterprise from a debtor that effectively hasn’t been a

debtor-in-possession for months. In addition to the logistical

complications of marshaling the estate assets and untangling the

arrangement with VIP Management, the trustee would have to

assume significant liability as an employer to scores of retail workers

spread among several states. And the trustee would inherit

responsibility for ameliorating the administrative defects in this case,

including the delinquent reports. Rather than further delay creditors’

ability to advance their interests outside of bankruptcy, this Court

should simply dismiss the case as too far gone.

                               Conclusion

     Right out of the dock, Mobile Addiction surrendered the helm.

But this case does not seem to have helped the debtor right the ship;



 In re Neighbors, No. 11-21003, 2015 Bankr. LEXIS 4308, at *28 (Bankr. D.
19

Kan. Dec. 21, 2015) (citations omitted).



                                      10
           Case 19-11449   Doc# 133   Filed 01/15/20   Page 10 of 11
rather, the debtor appears to be rudderless, adrift. It has breached its

most fundamental reporting obligations, preventing the Court, the

United States Trustee and any interested party from assessing the

debtor’s operations. By any available measure, this debtor seems to

have only lost momentum. Ample cause exists under § 1112(b), and

this Court should dismiss the case.

                             ILENE J. LASHINSKY,
                             UNITED STATES TRUSTEE

                             By: Christopher T. Borniger, No. 24692
                             Trial Attorney
                             301 N. Main St., Suite 1150
                             Wichita, KS 67202
                             316-269-6216 (phone)
                             316-269-6182 (fax)
                             Christopher.T.Borniger@usdoj.gov

                   CERTIFICATE OF SERVICE

      I certify that on January 15, 2020, a true and correct copy of
this Motion to Dismiss was electronically filed with the Court using
the CM/ECF system, which sent notification to all parties of interest
participating in this case through the CM/ECF system.

                             By: Christopher T. Borniger




                                     11
          Case 19-11449   Doc# 133   Filed 01/15/20   Page 11 of 11
